DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Claims 42 and 44-49 remain for examination and are addressed in this action of which claims 42, 44-46 and 49 have been currently amended. Claim 43 was canceled in the Applicant’s reply dated 02/28/2022.
Claims 50-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 42 and 44-49, instant claim 42 was amended to recite hot-rolling the pre-strip to a thinning by rolling of 72% to 87%. However, instant specification teaches as follows.
[0092] Therefore, a pre-strip can be produced from the multi-phase steel in the state of a slab, said pre-strip subsequently being hot-rolled with the hot strip thickness to be achieved.
[0093] It is also possible, proceeding from a previously fixed slab thickness of e.g. 250 mm and a previously selected pre-strip having a defined but variable thickness, to hot-roll hot strips with the same thickness with degrees of thinning by rolling of 72% to 87% with the end thickness to be achieved.
[0259] EXAMPLE 1
 (1.50 mm cold strip from 2.30 mm master hot strip and a pre-strip thickness of 40 mm) … the slab material of 250 mm was rolled prior to the hot-rolling in the pre-line into a pre-strip of 40 mm in a reversing manner with a percentage decrease of 84% and subsequently hot-rolled in the hot wide strip line at a desired end rolling temperature of 910° C. with a decrease of 94% and reeled at a desired reeling temperature of 650° C. with a master hot strip thickness of 2.30 mm and cold rolled after acid-cleaning without additional heat treatment (such as e.g. batch-type annealing) to 1.50 mm in one pass (degree of thinning by cold-rolling 35%).
[0263] EXAMPLE 2
(1.50 mm cold strip from 2.30 mm master hot strip and a pre-strip thickness of 45 mm)… the slab material of 250 mm was rolled prior to the hot-rolling in the pre-line into a pre-strip of 45 mm in a reversing manner with a percentage decrease of 82% and subsequently hot-rolled in the hot wide strip line at a desired end rolling temperature of 910° C. with a decrease of 95% and reeled at a desired reeling temperature of 650° C. with a master hot strip thickness of 2.30 mm and cold rolled after acid-cleaning without additional heat treatment (such as e.g. batch-type annealing) to 1.50 mm in one pass (degree of thinning by cold-rolling 35%).

[0267] EXAMPLE 3
(1.50 mm cold strip from 2.30 mm master hot strip and a pre-strip thickness of 50 mm) … the slab material of 250 mm was rolled prior to the hot-rolling in the pre-line into a pre-strip of 50 mm in a reversing manner with a percentage decrease of 80% and subsequently hot-rolled in the hot wide strip line at a desired end rolling temperature of 910° C. with a decrease of 96% and reeled at a desired reeling temperature of 650° C. with a master hot strip thickness of 2.30 mm and cold rolled after acid-cleaning without additional heat treatment (such as e.g. batch-type annealing) to 1.50 mm in one pass (degree of thinning by cold-rolling 35%).

[0271] EXAMPLE 4
 (1.50 mm cold strip from 2.30 mm master hot strip and a pre-strip thickness of 55 mm) … the slab material of 250 mm was rolled prior to the hot-rolling in the pre-line into a pre-strip of 55 mm in a reversing manner with a percentage decrease of 78% and subsequently hot-rolled in the hot wide strip line at a desired end rolling temperature of 910° C. with a decrease of 96% and reeled at a desired reeling temperature of 650° C. with a master hot strip thickness of 2.30 mm and cold rolled after acid-cleaning without additional heat treatment (such as e.g. batch-type annealing) to 1.50 mm in one pass (degree of thinning by cold-rolling 35%).
In other words, instant specification teaches as follows.
 
Thickness (mm)
Reduction (%)
 
Slab
Pre-Strip
HotRolled Strip
ColdRolled Strip
Slab to Pre-Strip
Pre-Strip to HotRolled Strip
Pre-Strip to ColdRolled Strip
HotRolled to ColdRolled Strip 
Example 1
250
40
2.3
1.5
84.00%
94.25%
96.25%
34.78%
Example 2
250
45
2.3
1.5
82.00%
94.89%
96.67%
34.78%
Example 3
250
50
2.3
1.5
80.00%
95.40%
97.00%
34.78%
Example 4
250
55
2.3
1.5
78.00%
95.82%
97.27%
34.78%


Therefore, the 72 to 87% reduction is not directed to the pre-strip to hot strip, but rather it is related to reduction from the slab to the pre-strip. Therefore, the instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 42 and 44-49, instant claim 42 now recites “producing a steel strip from a multiphase steel” (2nd paragraph) while it also recites “” (7th paragraph) “heating the steel strip cold-rolled to the end thickness to an annealed steel strip during the continuous annealing to an annealing temperature in a range of 700 to 950° C. to produce a required multi-phase microstructure”. Therefore, it is unclear whether the recitations of the 2nd paragraph is the result of the process steps recited in the claim or whether the claim is requiring a steel strip from a multi-phase steel to undergo and then revert to the same “multi-phase” steel. Claims 44-49 are dependents of claim 42 and also indefinite as they do not resolve the above issue.
Regarding claims 42instant claim 42 was amended with the limitation “a multi-phase steel with a dual-phase microstructure or complex-phase microstructure and with small proportions of residual austenite” (amendments emphasized).  The terms “complex-phase microstructure” and “small proportions of residual austenite” in claim 42 is a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by the terms “complex-phase microstructure” and “small proportions of residual austenite” as there is no definition either in the claims or the specification as to what would or what would not meet the aforementioned terms. In addition, it is also unclear if the limitation is met by “a dual-phase microstructure”, the limitation of  “small proportions of residual austenite” would apply to that or if the austenite limitation only applies to the “complex-phase microstructure”. Claims 44-49 are dependents of claim 42 and also indefinite as they do not resolve the above issue.
Regarding claims 42the amended limitation of “unavoidable steel accompanying elements” in claim 42 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by the terms “unavoidable steel accompanying elements” as there is no definition either in the claims or the specification as to what “elements” would or would not meet the aforementioned term. Claims 44-49 are dependents of claim 42 and also indefinite as they do not resolve the above issue.
Claim 42 recites the limitation "the austenitic region", "the bainite starting temperature" and "the continuous annealing" in lines 31-34 and 42 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42 and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/078644 A1 via its US English equivalent US 2019/0316222 A1 of Schulz (.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
≥ 0.075 to ≤ 0.115
C ≥0.075 to ≤0.115
Si
≥ 0.400 to ≤ 0.500
Si ≥0.400 to ≤0.500
Mn
≥ 1.900 to ≤ 2.350
Mn≥1.900 to ≤2.350; 
Cr
≥ 0.250 to ≤ 0.400
Cr≥0.200 to ≤0.500; 
Al
≥ 0.010 to ≤ 0.060
Al≥0.005 to ≤0.060; 
N
≥ 0.0020 to ≤ 0.0120
N≥0.0020 to ≤0.0120; 
P
≤ 0.020
P < 0.1 
S
≤ 0.0020
S≤0.0030; 
Ti
Ti ≥0.005 to ≤ 0.060
Ti≥0.005 to ≤0.060; 
Nb
Nb ≥0.005 to ≤ 0.060
Nb≥0.005 to ≤0.060;
V
V ≥0.005 to ≤ 0.020
not necessary, limited to unavoidable amounts
B
B ≥ 0.0005 to ≤ 0.0010
B≥0.0005 to ≤0.0030; 
Mo
Mo ≥0.200 to ≤ 0.300
Mo≥0.200 to ≤0.300; 
Ca
Ca ≥ 0.0010 to ≤ 0.0060
Ca≥0.0005 to ≤0.0060; 
Cu
Cu ≤ 0.050
Cu≤0.050; 
Ni
Ni ≤ 0.050
Ni≤0.050
Sn
Sn ≤ 0.040
-
H
H ≤ 0.0010
-
Fe + impurities
Balance
Balance







Regarding claim 42, WO 2016/078644 A1 via its US English equivalent US 2019/0316222 A1 of Schulz (. US'222 teaches [0001] “high-strength, air-hardenable, multi-phase steel with excellent processing properties”, {abstract} “ultra-high-strength air-hardenable multiphase steel having minimal tensile strengths in a non air hardened state of 950 MPa and excellent processing properties, and a method of making it, wherein the claimed ranges of the constituent elements (See V, Sn, H below) of the instant alloy of the instant claims overlap or lie inside {abstract, claims 38-60, [0063]-[0078], [0099]-[0184]} the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding V as claimed in the instant claims, US'222 teaches “[0082]As a result of the possibility, described in the process claims 24 and 25, of hot dip refinement (for example, hot-dip galvanizing) of steel strips made from the steel according to the invention with high silicon contents of up to 0.500%, an addition of vanadium can be dispensed with to ensure the tempering resistance.” “[0165] Vanadium (V): Since the addition of vanadium is not necessary in the present alloying concept, the content of vanadium is limited to unavoidable amounts of steel.” Since the instant claim requires “V ≥0.005 to ≤ 0.020” includes values such as “0.005” which one skilled in the art considers to be in the level of unavoidable impurities, the vanadium of the prior art reads on the instant limitation. In the alternative, the prior art teaches that V can be added to ensure tempering resistance and shows functional equivalents to other elements such as Ti and Nb [0119], [0055]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add V in similar proportion as Ti and Nb to [0055] enhance strength, [0082] enhance tempering resistance and [0119] to form special carbides to provide improved properties for the steel. 
Regarding H, US'222 teaches “[0101] Hydrogen (H) is the only element that can diffuse through the iron lattice without generating lattice strains. As a result hydrogen is relatively mobile in the iron lattice and can be absorbed relatively easily during the processing of the steel. Hydrogen can only be absorbed into the iron lattice in atomic (ionic) form. [0102] Hydrogen is highly embrittling and diffuses preferentially to energetically favorable sites (defects, grain boundaries, etc.). hereby defects function as hydrogen traps and can significantly increase the residence time of the hydrogen in the material. [0103] Recombination to molecular hydrogen can lead to cold cracking. This behavior occurs with hydrogen embrittlement or with hydrogen-induced stress corrosion cracking. Hydrogen is also often identified as the cause in the so-called delayed fracture, which occurs without external stresses. Therefore, the hydrogen content in the steel should be as low as possible.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to keep the hydrogen content as low as possible since its presence can lead to undesirable impacts in the steel as shown above.
Regarding Sn, the prior art does not require its presence and therefore reads on the instant claimed limitation.
Regarding the limitation of “wherein the total content of Mn-Si+Cr is ≥1.750 wt. % to ≤2.250 wt. % with regard to a processing window which is as wide as possible during annealing of cold strips of this steel”, US'222 teaches in weight%, Mn≥1.900 to ≤2.350, Cr≥0.200 to ≤0.500 and Si≥0.400 to ≤0.500 which means that the range of Mn-Si+Cr in US'222 is 1.7 – 2.35 weight% thereby meeting the claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the method claim limitations, US'222 teaches [0019], [0060], [0083], [0188] “multi-phase steels” and a strip made from varying strip thicknesses ( up to 1.00 mm, 1.00 to 2.00 mm and over 2.00 mm) wherein the strip is [0204] hot-rolled, cold rolled, {claim 60} and during the continuous annealing heating the cold-rolled or hot-rolled steel strip to a temperature in the range from about 700 to 950° C (which would naturally flow the claimed multiphase structure), cooling the annealed steel strip from the annealing temperature to a first intermediate temperature of about 300 to 500° C. with a cooling rate of between about 15 and 100° C./s; and after the cooling to the intermediate temperature treating the steel strip as set forth under a) or b): a) cooling the steel strip to a second intermediate temperature of about 160 to 250° C. with a cooling rate of between 15 and 100° C./s and after cooling to the second intermediate temperature cooling the steel strip at air to room temperature; b) maintaining the cooling of the steel strip with a cooling rate of between about 15 and 100° C./s from the first intermediate temperature to room temperature thereby reading on the instant limitations as recited in instant claims.
It is noted that the prior art does not explicitly teach of the limitation “72 to 87”. However, in view of the 112(a) rejection above, this reduction limitation is interpreted as being directed to slab to pre-strip based on the original claim language of “proceeding from a previously fixed slab thickness and a previously selected pre-strip having a defined but variable thickness, hot-rolling hot strips with a same thickness with a degree of thinning by rolling of 72% to 87% with end thickness to be achieved” as claimed in the instant claim. Nevertheless, the prior art teaches of hot rolling to the desired thickness and shows various thickness in Examples [0221]-[0240] and also teaches “[0034] For adjusting a dual-phase microstructure, the pickled hot strip, in typical thicknesses between 1.50 to 4.00 mm, or cold strip, in typical thicknesses of 0.50 to 3.00 mm, is heated in the continuous annealing furnace to such a temperature that the required microstructure forms during recrystallization and cooling.” “[0056] The dimensional spectrum in this strength range is wide and is in the thickness range of about 0.50 to about 4.00 mm for strips which are intended for continuous annealing. The used starting material can be a hot-rolled strip, cold-rolled hot-rolled strip and cold strip”. One skilled in the art recognizes that hot-rolled strips are made from slabs. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the needed ratio of rolling including the claimed range to attain the desired thickness of the steel at the end of hot rolling of thicknesses between 1.50 to 4.00 mm as taught by the prior art. In addition, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).
Regarding the amended limitation of end rolling temperatures and reeling temperature, the prior art teaches [0222] “the material was hot-rolled beforehand at a final rolling target temperature of 910° C. and coiled at a final rolling target temperature of 650° C.” and “[0085] Due to its chemical composition, the steel according to the invention can be produced within a broad range of hot rolling parameters, for example with coiling temperatures above the bainite starting temperature (variant A).” thereby reading on the instant claimed limitations.
Regarding continuous annealing, the prior art teaches its steel being continuously annealed {[0033]-[0035], claim 60} thereby reading on the instant limitations.

Regarding claim 44, the prior art teaches “degrees of cold rolling between 10 to 40% per cold rolling pass can be used” thereby meeting the instant limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 45, claim 63 of the prior art teaches of the instant limitations.

Regarding claim 46, claim 64 of the prior art teaches of the instant limitations.

Regarding claim 47, the prior art teaches [0195] “FIG. 2: Time-temperature profile (schematic) of the process steps of hot-rolling and cold-rolling (optional) and continuous annealing, component manufacturing, heat treatment (air hardening) and tempering (optional) exemplary for the steel according to the invention” {claim 66} “The method of claim 60, further comprising after the heating and cooling steps skin-passing the steel strip.” thereby reading on the temper-rolling of the instant claim.

Regarding claim 48, the prior art teaches “[0091] The steel strip according to the invention can be produced as a cold and hot strip as well as a cold re-rolled hot strip by means of a hot-galvanizing line or a pure continuous annealing line in the skin passed and non skin passed state, in the stretch-bent and non-stretch-bent state and also in the heat-treated (over-aged) state.” {[0187] claim 67} “The method of claim 60, further comprising after the heating and cooling steps stretch leveling the steel strip.” thereby reading on the instant limitation. 

Regarding claim 49, the prior art teaches “[0030] High-strength and ultra-high-strength multi-phase steels are used, inter alia, in structural, chassis and crash-relevant components, as sheet metal plates, tailored blanks as well as as flexible cold rolled strips, so-called TRB®s or tailored strips. [0031] The Tailor Rolled Blank lightweight technology (TRB®) enables a significant weight reduction by means of a load-adapted sheet thickness over the component length and/or steel grade.” “[0092] With the alloy composition according to the invention, steel strips can be produced by intercritical annealing between Ac1 and Ac3, or by austenitizing annealing over Ac3 with final controlled cooling, which leads to a dual or multi-phase microstructure.” “[0190] In order to ensure the cold-rollability of a hot-rolled strip produced from the steel according to the invention, the hot-rolled strip is produced according to the invention with final rolling temperatures in the austenitic region above Ac3 and at coiling temperatures above the bainite starting temperature (variant A). [0191] In the case of a hot strip or cold re-rolled hot strip, for example with a cold-rolling degree of about 10%, the hot-rolled strip is produced according to the invention at final rolling temperatures in the austenitic region above Ac3 and coiling temperatures below the bainite starting temperature” {[0195], Fig.2} component manufacturing, heat treatment (air hardening)” thereby reading on the instant claimed limitations as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to integrate the steps to manufacture a component as claimed in the instant claim since all of the steps are taught in the prior art.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
It is agreed that the prior art does not explicitly teach of the 72 to 87% reduction. However, instant amendments to the claim with respect to the hot-rolling of the strip is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In view of the 112(a) rejection above, this reduction limitation is interpreted as being directed to slab to pre-strip based on the original claim language of “proceeding from a previously fixed slab thickness and a previously selected pre-strip having a defined but variable thickness, hot-rolling hot strips with a same thickness with a degree of thinning by rolling of 72% to 87% with end thickness to be achieved” as claimed in the instant claim. Nevertheless, the prior art teaches of hot rolling to the desired thickness and shows various thickness in Examples [0221]-[0240] and also teaches “[0034] For adjusting a dual-phase microstructure, the pickled hot strip, in typical thicknesses between 1.50 to 4.00 mm, or cold strip, in typical thicknesses of 0.50 to 3.00 mm, is heated in the continuous annealing furnace to such a temperature that the required microstructure forms during recrystallization and cooling.” “[0056] The dimensional spectrum in this strength range is wide and is in the thickness range of about 0.50 to about 4.00 mm for strips which are intended for continuous annealing. The used starting material can be a hot-rolled strip, cold-rolled hot-rolled strip and cold strip”. One skilled in the art recognizes that hot-rolled strips are made from slabs. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the needed ratio of rolling including the claimed range to attain the desired thickness of the steel at the end of hot rolling of thicknesses between 1.50 to 4.00 mm as taught by the prior art. In addition, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).
It is noted that the Applicant argues the reduction ratio is important to attaining the instant steel. However, as noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, there is no data in the instant specification that clearly demonstrates the criticality of the claimed range and therefore the claimed range is deemed obvious over the prior art teachings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733